Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 8, 2020

                                    No. 04-19-00708-CR

                                     Imelda BARRERA,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 79th Judicial District Court, Brooks County, Texas
                             Trial Court No. 18-06-11255-CRSI
                       Honorable Federico Hinojosa, Judge Presiding


                                       ORDER
       Court Reporter, Sonia Trevino’s notification of late record is this date NOTED. Time is
extended to January 15, 2020.

       It is so ORDERED on January 8, 2020.


                                                             PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court